The reviewing board adopted the findings and decision of the single member that the employee on December 3, 1958, suffered an injury which arose out of and in the course of his *763employment. The board reversed the decision of the single member, however, on the issue of incapacity, and found, based upon the medical evidence, that any incapacity from phlebitis either total or partial after October 27, 1959, was not causally related to the injury of December 3, 1958. The judge entered a decree in accordance with the decision of the reviewing board. The employee appeals. There was no error. The board’s decision supersedes that of the single member and must be accepted as final if supported by evidence and not tainted by error of law. Webb’s Case, 318 Mass. 357, 358. The issue of causation was one of fact requiring expert medical opinion testimony. There was testimony of this character to support the board’s conclusion. There was no error of law.
Pasquale J. Ventóla for the employee.
James C. Gahan, Jr. (Paul A. Kelley with him) for the insurer.

Decree affirmed.